Citation Nr: 1047906	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  07-25 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  What evaluation is warranted for posttraumatic stress 
disorder (PTSD) with depression prior to April 2, 2008?

2.  What evaluation is warranted for PTSD with depression since 
April 2, 2008?

3.  Entitlement to a total disability rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to December 
1970 and from February 1971 to September 1976. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions issued by Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran originally claimed entitlement to service connection 
for PTSD and depression, both of which were denied in an April 
2006 rating decision.  The claimant filed a timely notice of 
disagreement to both denials.  Thereafter, the RO only granted 
entitlement to service connection for PTSD.  As discussed below, 
the medical evidence shows that the appellant's depressive 
disorder is associated with anxiety, i.e., a neurosis.  
Posttraumatic stress disorder is a neurotic disorder.  Therefore, 
the Board finds that the Veteran's depressive disorder is also 
service connected and the issues are as stated on the title page.

The issues of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 (West 2002) for a back 
disorder, and whether new and material evidence has been 
received to reopen a claim for service connection for a 
back disorder have been raised by the record.  They have 
not, however, been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

The issues of what evaluation is warranted for PTSD since April 
2, 2008, and entitlement to a total disability rating based on 
individual unemployability are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.





FINDINGS OF FACT

1.  From October 28, 2005, to January 30, 2007, the Veteran's 
PTSD with depression was manifested by an occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood.

2.  From January 31, 2007, to April 1, 2008, the Veteran's PTSD 
with depression was not productive of an occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation for the Veteran's 
PTSD with depression from October 28, 2005, to January 30, 2007, 
were met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.130, 
Diagnostic Code 9411 (2010).

2.  From January 31, 2007, to April 1, 2008, the Veteran's PTSD 
with depression does not meet the criteria for an evaluation 
greater than 50 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
5110; 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code 
9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As service connection, an initial rating, and an effective date 
have been assigned, the notice requirements of 38 U.S.C.A. 
§ 5103(a) have been met.

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a claim, 
and as warranted by law, affording VA examinations.  The 
appellant was provided the opportunity to meaningfully 
participate in the adjudication of his claim and did in fact 
participate.  See Washington v. Nicholson, 21 Vet. App. 191 
(2007).  The RO obtained VA treatment records and afforded the 
appellant a VA examination in January 2007.  The claimant 
submitted Vet Center records dated thru April 1, 2008.  Hence, 
there is no error or issue that precludes the Board from 
addressing the merits of this appeal.

Governing law and regulations

Rating criteria
 
Under the current criteria, a 50 percent rating is assigned for 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory (e.g. 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
effective work and social relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.
 
A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.  Id.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance or minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  Id.

Global Assessment of Functioning
 
Global assessment of functioning scores are from a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(citing the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV), 
p. 32).
 
Global assessment of functioning scores ranging between 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, and has some 
meaningful interpersonal relationships.  Scores ranging 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  Scores ranging 
from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning (e.g., 
no friends, unable to keep a job).  Scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and is 
failing at school).  See 38 C.F.R. § 4.130 (incorporating by 
reference VA's adoption of DSM-IV, for rating purposes).

Analysis

In February 2007, the RO granted entitlement to service 
connection for PTSD and assigned a 30 percent rating effective 
October 28, 2005.  In a January 2009 rating decision, the RO 
assigned a 50 percent disability rating effective October 28, 
2005.

The record on appeal demonstrates that, in addition to PTSD, 
medical professionals have diagnosed depressive and pain 
disorders.  The Board is precluded from differentiating between 
symptomatology attributed to a non-service-connected disability 
and a service-connected disability in the absence of medical 
evidence which does so.  See Mittleider v. West, 11 Vet. App. 
181, 182 (1998).

For the term prior to April 2, 2008, the medical evidence shows 
that the appellant's depressive disorder is associated with 
anxiety.  The January 2007 VA examiner noted that the Veteran has 
PTSD-related depression.  The Board finds that the depressive 
disorder is secondary to the service-connected PTSD.  38 U.S.C.A. 
§ 5107.  The medical evidence does not differentiate the 
symptomatology due to the pain disorder from the symptomatology 
due to the PTSD with depression.  Therefore, for the term prior 
to April 2, 2008, the Board will attribute all reported 
psychiatric symptomatology to the PTSD with depression. 

A review of the January 2007 VA examination report and the August 
2007 private psychiatric evaluation, as well as VA and Vet Center 
treatment records dated from May 2006 to April 1, 2008, shows 
that from October 28, 2005, to January 30, 2007, the Veteran's 
PTSD with depression was manifested by an occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood.  Significantly, 
however, from January 31, 2007, to April 1, 2008, his PTSD with 
depression was not productive of an occupational and social 
impairment with deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood.

A July 2006 VA treatment record shows that the Veteran complained 
of hearing voices.  Although the mental status examination showed 
no perceptual disturbances (hallucinations, illusions), the 
appellant's mood was depressed and the treating physician 
assistant assigned a Global Assessment of Functioning score of 40 
for PTSD and depression.  Thus, there is evidence that his 
posttraumatic stress disorder with depression was near-continuous 
in severity, an example of a symptom for a 70 percent disability 
rating, especially in light of that low Global Assessment of 
Functioning score.  

The Board acknowledges that in July 2006, there was no evidence 
of suicidal or violent ideation.  The Board's inquiry, however, 
is not necessarily strictly limited to the criteria found in the 
VA rating schedule.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002) (the criteria set forth in the rating formula for mental 
disorders do not constitute an exhaustive list of symptoms, but 
rather are examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating).  
Moreover, the evidence shows that from October 28, 2005, to 
January 30, 2007, the Veteran's PTSD with depression was 
manifested by an occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  In light of the 
foregoing, the Board finds that a 70 percent rating is in order 
from October 28, 2005, to January 30, 2007.  

The July 2006 VA treatment record and Vet Center records dated 
from May 2006 to January 2007 do not show that the PTSD with 
depression was manifested by a total occupational and social 
impairment.  While the Veteran complained of hearing voices in 
July 2006, the mental status examination showed no perceptual 
disturbances (hallucinations and illusions) or unusual thought 
content (delusions, obsessions, etc.).  Also, the May 2006 mental 
status examination at a Vet Center showed no evidence of a 
thought disorder (delusions, disorganized thinking, and 
hallucinations).  Thus, there is no evidence of persistent 
delusions or hallucinations or gross impairment in thought 
processes and communication.

While the Board's inquiry is not limited to the criteria found in 
the VA rating schedule, the evidence does not reveal any other 
aspects of the Veteran's service-connected PTSD with depression 
that would support a finding that the criteria for a 100 percent 
rating were nearly approximated during the time period from 
October 28, 2005, to January 30, 2007.  38 C.F.R. § 4.7.  In 
addition, the appellant and his representative have not pointed 
to any such pathology.  

Starting with the VA examination dated January 31, 2007, there is 
no evidence that the Veteran was hearing voices from the period 
from January 31, 2007, to April 1, 2008.  Mental status 
examinations did not reveal evidence of any neglect of personal 
hygiene, illogical speech, panic attacks, or spatial 
disorientation.  

At the January 2007 VA examination, the appellant reported that 
he had occasional, periodic suicidal ideation that crossed his 
mind but denied any intent whatsoever of acting on it.  Homicidal 
ideation was denied.  VA mental status evaluations for treatment 
purposes in 2007 and 2008 and the August 2007 private psychiatric 
evaluation show no reports regarding suicidal ideation.  Hence, 
the preponderance of the evidence is against finding that the 
appellant regularly suffered from suicidal ideation.  
  
While the January 2007 VA examination notes that the appellant 
was not working, this was due to a back disorder, and not 
posttraumatic stress disorder or depression.  

With regard to impaired impulse control, at the August 2007 
private psychiatric evaluation the Veteran reported that he felt 
irritable and that he lost his temper easily.  The January 2007 
VA examiner opined that impulse control was only mildly impaired, 
as evidenced by periodic verbal anger outbursts in which the 
Veteran would occasionally throw things but would not assault 
anyone.  Therefore, the preponderance of the evidence is against 
finding that the appellant regularly suffered from impaired 
impulse control.

Regarding evidence of any obsessive rituals that interfered with 
routine activities, at the January 2007 VA examination the 
claimant reported some obsessive checking of his home regarding 
security issues.  The examiner noted that this was likely related 
to hypervigilence.  The examiner, however, indicated that the 
Veteran had no true obsessive-compulsive disorder.  Moreover, the 
VA mental status evaluations for treatment purposes and the 
August 2007 private psychiatric evaluation reveal no obsessions.  
Thus, the preponderance of the evidence is against finding that 
the appellant regularly has obsessive rituals that interfered 
with routine activities. 

Turning to depression, following an August 2007 private 
evaluation the psychiatrist assigned a Global Assessment of 
Functioning score of 45 for PTSD and neurotic depression, both of 
which were described as severe in nature.  The January 2007 VA 
examiner and the VA treating psychiatrists assigned higher Global 
Assessment of Functioning scores, ranging from 55 to 60.  In 
fact, in September 2007, the Veteran denied being depressed.  The 
Board gives greater weight to the January 2007 VA examination 
report and the VA treatment records than to the August 2007 
private evaluation report because these records are more thorough 
than the private report.  See Prejean v. West, 13 Vet. App. 444, 
448-49 (2000).  Indeed, the preponderance of the evidence is 
against finding that the Veteran's depression was near-continuous 
in severity, especially in light of the high Global Assessment of 
Functioning scores.  The higher scores do not reflect a social 
and industrial impairment contemplated in a 70 percent disability 
rating for PTSD with depression.  38 C.F.R. § 4.130.  

As for difficulty in adapting to stressful circumstances 
(including work or a worklike setting) and an inability to 
establish and maintain effective relationships, the August 2007 
private psychiatrist noted that the Veteran continued to have 
emotional difficulties related to his Vietnam experience, which 
limited his everyday life.  That psychiatrist opined that the 
claimant did not appear to be able to hold any gainful employment 
or tolerate any stress.  

Significantly, the August 2007 private examiner noted that the 
appellant was cooperative, oriented, and his memory was intact.  
Interpersonal judgment was intact and he had an adequate fund of 
general knowledge.  He had fair insight into his problems, and no 
auditory or visual hallucinations.  There was no evidence of 
delusional thinking.  

Further, the January 2007 VA examiner opined that the appellant 
was not working primarily due to his back problems.  That VA 
examiner added that while the Veteran has three failed marriages, 
his current marriage was going well.  The examiner also noted 
that the claimant reported good social interactions, a number of 
leisure pursuits, and involvement in his church.  

Because of their thoroughness, the Board gives greater weight to 
the January 2007 VA examination report than to the August 2007 
private evaluation report.  Thus, the preponderance of the 
evidence is against finding that the Veteran had difficulty in 
adapting to stressful circumstances (including work or a worklike 
setting) and an inability to establish and maintain effective 
relationships, especially in light of the high Global Assessment 
of Functioning scores.

While the Board's inquiry is not limited to the criteria found in 
the VA rating schedule, the evidence does not reveal any other 
aspects of the Veteran's service-connected PTSD with depression 
that would support a finding that the criteria for a 70 percent 
rating were more nearly approximated during the period from 
January 31, 2007, to April 1, 2008.  38 C.F.R. § 4.7.  In 
addition, the appellant and his representative have not pointed 
to any such pathology.  
 
The symptoms presented by the claimant's PTSD with depression are 
fully contemplated by the rating schedule.  There is no evidence 
his disability picture was exceptional when compared to other 
veterans with the same or similar disability.  There is no 
evidence that this disorder at any time during the appellate term 
necessitated frequent hospitalization, and the preponderance of 
the evidence is against finding that this disability alone caused 
a marked interference with employment.  Thus, the Board finds no 
evidence to indicate referral for extraschedular consideration.  
Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

A 70 percent evaluation, but not higher, from October 28, 2005, 
to January 30, 2007, is granted for PTSD with depression, subject 
to the laws and regulations governing the payment of monetary 
benefits.

Entitlement to an evaluation in excess of 50 percent for PTSD 
with depression from January 31, 2007, to April 1, 2008, is 
denied.


REMAND

The December 2008 VA examination report shows that the Veteran 
reported that he was still being treated at the Princeton Vet 
Center.  The last treatment record from that facility was dated 
April 1, 2008.  As the Vet Center records are not available the 
RO must obtain any additional records from that facility.

The RO last obtained records from the VA treatment records from 
the Salem VA Medical Center in April 2010.  The RO must obtain 
any additional records from that facility.

In a November 2010 appellant's brief, the representative argues 
that the Veteran's PTSD has worsened since his last VA 
examination in December 2008.  See Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997) (a veteran is entitled to a new examination after 
a two-year period between the last VA examination and a veteran's 
contention that the pertinent disability had increased in 
severity).  Thus, another examination is warranted.

Finally, in a January 2010 rating decision, the RO denied 
entitlement to a total disability rating based on individual 
unemployability.  In March 2010, the claimant indicated in 
essence that he was disagreeing with that denial.  As such, a 
statement of the case must be issued concerning this issue.  
Manlincon v. West, 12 Vet. App. 242 (1999).

Accordingly, the case is REMANDED for the following action:
 
1.  The RO should obtain any treatment 
records regarding care for any psychiatric 
disorder from the Salem VA Medical Center 
since April 2010 and from the Princeton Vet 
Center since April 2008.  Any records 
obtained should be associated with the 
Veteran's claims folder.  If the RO cannot 
locate any identified records held by a 
Federal government entity, the RO must 
specifically document the attempts that were 
made to locate them, and explain in writing 
why further attempts to locate or obtain any 
government records would be futile.  The RO 
must then: (a) notify the claimant of the 
specific government records that it is unable 
to obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take with 
respect to the claim.  The claimant must then 
be given an opportunity to respond.
 
2.  Thereafter, the Veteran must be afforded 
a VA psychiatric examination by a physician.  
The claims folder is to be made available to 
the examiner to review.  In accordance with 
the latest AMIE worksheets for rating mental 
disabilities, the examiner is to provide a 
detailed review of the appellant's pertinent 
medical history, current complaints, and the 
nature and extent of any disability due to 
PTSD with depression.  The nature and extent 
of any psychiatric disorder other than 
posttraumatic stress disorder with depression 
must be carefully distinguished.  If the 
appellant's psychiatric pathology cannot be 
separated between service connected and 
nonservice connected symptoms, that fact must 
be stated and explained in full.  A complete 
rationale for any opinion offered must be 
provided.
  
The VA examiner must append a copy of his or 
her curriculum vitae to the examination 
report. 
 
3.  The Veteran is to be notified that it is 
his responsibility to report for the 
scheduled examination and to cooperate in the 
development of the claim.  The consequences 
for failure to report for a VA examination 
without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158, 3.655 (2010).   
 
4.  After the development requested, the RO 
should review the examination report to 
ensure that it is in complete compliance with 
the directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

5.  The RO must issue a statement of the case 
addressing the claim of entitlement to a 
total disability rating based on individual 
unemployability.  The Veteran is hereby 
informed that the Board may only exercise 
appellate jurisdiction over this matter if he 
perfects an appeal in a timely manner.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.200 (2010).
 
6.  Thereafter, the RO must readjudicate the 
issue of entitlement to an increased rating 
for PTSD with depression.  If the benefit is 
not granted, the appellant and his 
representative must be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before the 
file is returned to the Board for further 
appellate consideration.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


